Case: 19-10885      Document: 00515733852          Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 4, 2021
                                   No. 19-10885                            Lyle W. Cayce
                                 Summary Calendar                               Clerk



   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Colvis Jerrod Higgins,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:19-CR-86-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Colvis Jerrod Higgins pleaded guilty to possessing a firearm following
   conviction of a felony offense based on his sale of a handgun to an undercover
   officer during the course of a drug trafficking investigation. The district court
   sentenced Higgins to a term of imprisonment of 96 months to be followed by



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10885      Document: 00515733852           Page: 2     Date Filed: 02/04/2021




                                     No. 19-10885


   a three-year term of supervised release. As a special condition of supervised
   release, the district court ordered Higgins to participate in treatment for
   substance dependency, to contribute to the cost of that treatment, and to
   abstain from the use of alcohol and all other intoxicants during and after
   treatment. Higgins now argues that the district court’s imposition of the
   special condition constitutes reversible plain error because the district court
   failed to set forth reasons justifying its imposition, the treatment and
   abstinence requirements are not reasonably related to the 18 U.S.C. § 3553(a)
   sentencing factors, and the nature of the error warrants discretionary relief.

          District courts “possess broad discretion to impose special conditions
   of supervised release,” subject to the limitations set forth in § 3553(a) and
   18 U.S.C. § 3583(d). United States v. Bree, 927 F.3d 856, 859 (5th Cir. 2019)
   (internal quotation marks and citation omitted). Although they must provide
   factual findings to justify the imposition of a given special condition, this
   court may affirm in the absence of such findings “where the district court’s
   reasoning can be inferred after an examination of the record.” United States
   v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal quotation marks,
   citation, and alteration omitted). Review here is for plain error because
   Higgins did not object to the treatment and abstinence special condition after
   the district court orally pronounced it. See United States v. Alvarez, 880 F.3d
   236, 239 (5th Cir. 2018). To obtain relief, Higgins must show a forfeited error
   that is clear or obvious and that affects his substantial rights. See id. If he
   makes such a showing, this court should exercise its discretion to correct the
   error if the error seriously affects the fairness, integrity, or public reputation
   of judicial proceedings. See Rosales-Mireles v. United States, 138 S. Ct. 1897,
   1906 (2018).

          Based on the evidence in the record regarding Higgins’ drug use and
   criminal history, the district court did not plainly err in imposing both the
   treatment and abstinence requirements.           See United States v. Hinojosa,




                                           2
Case: 19-10885     Document: 00515733852          Page: 3   Date Filed: 02/04/2021




                                   No. 19-10885


   956 F.3d 331, 334-35 (5th Cir. 2020); United States v. Cothran, 302 F.3d 279,
   290 (5th Cir. 2002). Accordingly, the judgment is AFFIRMED.




                                        3